MEMORANDUM**
The district court properly dismissed Appellants’ counter-claims because “[r]es judicata prevents litigation of all grounds for, or defenses to, recovery that were previously available to the parties, regardless of whether they were asserted or determined in the prior proceeding.” Brown v. Felsen, 442 U.S. 127, 131, 99 S.Ct. 2205, 60 L.Ed.2d 767 (1979); Americana Fabrics, Inc. v. L & L Textiles, Inc., 754 F.2d 1524, 1529 (9th Cir.1985). The claims in question were already litigated between the parties in the Texas state court. The district court properly domesticated the Texas judgment because “a judgment is entitled to full faith and credit — even as to questions of jurisdiction — when the second court’s inquiry discloses that ... [jurisdiction has] been fully and fairly litigated and finally decided.” Underwriters Nat’l As*661sur. Co. v. N.C. Life & Accident & Health Ins. Guar. Ass’n, 455 U.S. 691, 706, 102 S.Ct. 1357, 71 L.Ed.2d 558 (1982).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.